On Application bob Rehearing.
Todd, J.
We have carefully re-examined our former decree in connection with the argument of defendant’s counsel in this application for a rehearing, and we are unable to change or modify our conclusions as expressed therein in regard to the nullity of the sale attacked and the right of the plaintiffs to recover their interest in the property; and that no ratification of this sale, express or implied, had been made^by the plaintiffs.
The sole issues strictly involved in this case, under the pleadings, were the validity of the sale and the rent of the property sought to be recovered. The petition charged the nullity of the sale and set out the grounds thereof. The answer was a general denial, containing no demand for the value of improvements of any kind, nor claim for reclamation on account of sums paid out for the benefit of the succession or of the plaintiffs as heirs thereto, nor any allegation that the sale in question was in any manner approved or ratified by the plaintiffs. The reason why, under these pleadings, we allowed the offset of $753 66, mentioned in the decree, was that this amount was expressly admitted in the petition to have been paid plaintiffs by the defendant. .
We remanded the case with a view to ascertain and fix the amounts to which the defendant might be entitled, under article 2314 C. O., for expenses necessarily incurred in the preservation of the property, and also to be more exactly informed respecting the value of the works and constructions made by the defendant, for which he was entitled to reimbursement under article 508 of the Code; but, by the terms of the decree, excluded from such estimation such improvements or works as by their nature were inseparable from the soil, such as ditching, wells, etc.
Considering that the accounts of the defendant as administrator *753were offered and filed in evidence without objection, which it is claimed by him show the payment of the debts of the succession of plaintiffs’ mother, and payments inuring to the benefit of plaintiffs as heirs thereto, and for which he should be reimbursed, and further reflection satisfying us that the end of justice and the purposes of a full, fair and equitable settlement between the parties require a full inquiry touching these alleged payments, and also in relation to the improvements, including that class of improvements excluded by our former decree, we feel constrained to modify that decree by enlarging the scope and intendment thereof. In doing so, however, we express no opinion whether any additional credits should be allowed the defendant on account of these alleged payments, nor whether he is or not entitled to reimbursement for improvements, inseparable from the soil, excluded by our previous decree; these matters remain open for future adjudication.
It is, therefore, ordered that the decree heretofore rendered remain undisturbed, except as modified by the views hereinabove expressed, and that the case be remanded with authority to the defendant to amend his answer by setting forth specifically the amounts claimed by him on account of payment of the debts of the succession; and also the amounts for which he claims reimbursement for works, constructions, and improvements made by him on the lands in controversy of every kind and description, with the right to both parties to offer evidence touching said matters of inquiry herein specified, subject to all legal objections to be determined by the judge of the first instance; and that in every other respect the said previous decree is re-affirmed.